Citation Nr: 0323003	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  95-35 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1989 to April 1993.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran testified at a 
hearing before a decision review officer at the Waco RO in 
February 1996.  In May 2003, the Board undertook additional 
development of the evidence under 38 C.F.R. § 19.9(a)(2).  


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The development by the Board included a VA examination to 
determine whether the veteran has post-traumatic stress 
disorder.  Such examination was conducted in July 2003.  The 
examination report has not been considered by the RO, and the 
appellant has not waived initial AOJ consideration of this 
evidence.  

Accordingly, the Board now has no recourse but to REMAND the 
case to the RO for the following:

The RO should readjudicate the claim in 
light of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) in October 2002.  If the 
claim remains denied, the RO should issue 
an appropriate SSOC and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The purpose of this remand is to ensure compliance with the 
mandates of the Federal Circuit in the above-cited decision.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

